OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham KnollJacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end:June 30 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Cutler Trust By (Signature and Title)* /s/ Erich M. Patten Erich M. Patten, President Date July 20, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Name Ticker CUSIP Annual Meeting Date Item Vote Y/N Type I/S Vote (F)or (A)gainst or (X)Abstain With or Against Management MONSANTO MON 61166W101 26-Jan-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W APPROVAL OF PERFORMANCE GOALS UNDER 2005 PLAN Y I F W EMERSON ELECTRIC EMR 2-Feb-10 ELECTION OF DIRECTORS Y I F W REAPPROVAL OF PERFORMANCE MEASURES Y I F W RATIFY AUDITOR Y I F W BECTON, DICKINSON AND COMPANY BDX 2-Feb-10 ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W APPROVAL OF SPECIAL SHAREHOLDER MEETING AMENDMENT Y I F W APPROVAL OF AMENDMENT TO 2 Y I F W APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS Y I F W MAJORITY VOTE Y S F A CUMULATIVE VOTE Y S A W HUDSON CITY BANCORP, INC. HCBK 21-Apr-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ADOPTION OF THE ANNUAL INCENTIVE PLAN Y I F W APPOINTMENT OF THE AUDITOR Y I F W JOHNSON & JOHNSON JNJ 22-Apr-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMPENSATION Y S F A SPECIAL SHAREOWNER MEETINGS Y S A W EXXON MOBIL XOM 30231G102 26-May-10 ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W SHAREHOLDER MEETINGS Y S A W INCORPORATE IN NORTH DAKOTA Y S A W ADVISORY VOTE ON EXEC COMPENSATION Y S F A AMEND EEO POLICY Y S A W POLICY ON WATER Y S A W WETLANDS RESTORATION POLICY Y S A W CANADIAN OIL SANDS REPORT Y S A W NATURAL GAS REPORT Y S A W ENERGY TECHNOLOGY REPORT Y S A W GREENHOUSE GAS EMISSIONS Y S A W PLANNING ASSUMPTIONS Y S A W CHEVRON CORP. CVX 26-May-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W AMEND BY-LAWS RE: SPECIAL MEETINGS Y S A W APPOINT DIRECTOR WITH ENVIRONMENTAL BACKGROUND Y S A W HOLDING EQUITY BASED COMP Y S A W DISCLOSURE OF PAYMENTS TO HOST GOVS. Y S A W GUIDELINES FOR COUNTRY SELECTION Y S A W FINANCIAL RISKS FROM CLIMATE CHANGE Y S A W HUMAN RIGHTS COMMITTEE Y S A W MERCK & CO., INC. MRK 58933Y105 25-May-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W ADOPT 2 Y I F W ADOPT THE 2010 NON-EMPLOYEE DIRECTORS STOCK PLAN Y I F W CONOCOPHILLIPS COP 20825C104 12-May-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W BOARD RISK MANAGEMENT OVERSIGHT Y S A W GREENHOUSE GAS EMISSIONS Y S A W OIL SANDS DRILLING Y S A W LOUISIANA WETLANDS Y S A W FINANCIAL RISKS FROM CLIMATE CHANGE Y S A W TOXIC POLLUTION REPORT Y S A W GENDER EXPRESSION NON-DISCRIMINATION Y S A W POLITICAL CONTRIBUTIONS Y S A W THE HOME DEPOT, INC. HD 20-May-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W APPROVE PERFORMANCE GOALS Y I F W CUMULATIVE VOTE Y S A W EXECUTIVE OFFICER COMPENSATION Y S A W SPECIAL SHAREOWNER MEETINGS Y S A W SHAREHOLDER ACTION BY WRITTEN CONSENT Y S A W INDEPENDENT BOARD CHAIR Y S A W EMPLOYMENT DIVERSITY REPORT Y S A W REINCORPORATION IN NORTH DAKOTA Y S A W CONSOLIDATED EDISON, INC. ED 17-May-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W ADDITIONAL COMPENSATION INFORMATION Y S A W NORDSTOM, INC. JWN 18-May-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W APPROVE 2 Y I F W RATIFY AUDITOR Y I F W UNITED TECHNOLOGIES UTX 14-Apr-10 ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y S F A TEXAS INSTRUMENTS TXN 15-Apr-10 ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W INTEL CORP. INTC 19-May-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y S F A HALLIBURTON CO. HAL 19-May-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W HUMAN RIGHTS POLICY Y S A W POLITICAL CONTRIBUTIONS Y S A W EXEC COMPENSATION POLICIES Y S A W SPECIAL SHAREOWNER MEETINGS Y S A W UNION PACIFIC CORP. UNP 6-May-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W INDEPENDENT BOARD CHAIR Y S A W SUPERMAJORITY VOTING Y S A W VERIZON COMMUNICATIONS INC. VZ 92343V104 6-May-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W PROHIBIT STOCK OPTIONS Y S A W NON-DISCRIMINATION POLICY Y S A W PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Y S A W SPECIAL SHAREOWNER MEETINGS Y S A W ADOPT AND DISCLOSE SUCCESSION PLANNING POLICY Y S A W SHAREHOLDER APPROVAL OF AFTER DEATH BENEFITS Y S A W EXECUTIVE STOCK RETENTION REQUIREMENTS Y S A W PEPSICO, INC. PEP 5-May-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W APPROVAL OF 2007 LONG-TERM INCENTIVE PLAN Y I F W CHARITABLE DONATIONS REPORT Y S A W SPECIAL SHAREOWNER MEETINGS Y S A W PUBLIC POLICY REPORT Y S A W BRISTOL-MYERS SQUIBB BMY 4-May-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W SPECIAL SHAREOWNER MEETINGS Y I F W COMMON STOCK SUPERMAJORITY VOTING Y I F W PREFERRED STOCK SUPERMAJORITY VOTING Y I F W EXECUTIVE COMPENSATION DISCLOSURE Y S A W SHAREHOLDER ACTION BY WRITTEN CONSENT Y S A W ANIMAL USE Y S A W AT&T INC. T 00206R102 30-Apr-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W CUMULATIVE VOTE Y S A W PENSION CREDIT POLICY Y S A W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y S F A SPECIAL SHAREOWNER MEETINGS Y S A W THE MCGRAW-HILL COMPANIES, INC. MHP 28-Apr-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W DECLASSIFY THE BOARD OF DIRECTORS Y I F W ELIMINATE SUPERMAJORITY VOTING Y I F W MERGER OR CONSOLIDATION Y II F W SALE, LEASE, EXCHANGE OR OTHER DISPOSITION OF ALL FO THE COMPANY'S ASSETS Y I F W PLAN FOR THE EXCHANGE OF SHARES Y I F W AUTHORIZATION OF DISSOLUTION Y I F W VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORTAITON Y I F W VOTE TO APPROVE THE AMENDED AND RESTATED 2 Y I F W RATIFY AUDITOR Y I F W SPECIAL SHAREOWNER MEETINGS Y S A W SHAREHOLDER ACTION BY WRITTEN CONSENT Y S A W E.I. DU PONT DE NEMOURS AND CO. DD 3-Mar-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W SAY ON EXECUTIVE PAY Y S F A HUMAN RIGHTS POLICY Y S A W KIMBERLY-CLARK CORP. KMB 29-Apr-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W SPECIAL SHAREOWNER MEETINGS Y S A W INTERNATIONAL BUSINESS MACHINES CORP. IBM 27-Apr-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT Y S A W CUMULATIVE VOTE Y S A W CALLING SPECIAL MEETINGS Y S A W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y S F A THE CHUBB CORP. CB 27-Apr-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W HONEYWELL INTERNATIONAL INC. HON 26-Apr-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W SPECIAL SHAREOWNER MEETINGS Y I F W EXECUTIVE COMPENSATION Y I F W WRITTEN CONSENT Y S A W INDEPENDENT BOARD CHAIR Y S A W HUMAN RIGHTS POLICY Y S A W AMERICAN EXPRESS COMPANY AXP 26-Apr-10 ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W CUMULATIVE VOTE Y S A W SPECIAL SHAREOWNER MEETINGS Y S A W SHARE RETENTION REQUIREMENTS Y S A W NUCOR CORP. NUE 13-May-10 ELECTION OF DIRECTORS N I RATIFY AUDITOR N I ELIMINATE CLASSIFIED BOARD N I APPROVE 2 N I MAJORITY VOTE STANDARD N S POLITICAL CONTRIBUTIONS N S ARCHER-DANIELS-MIDLAND ADM 4-Nov-09 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ADOPT 2 Y I F W APPOINTMENT OF THE AUDITOR Y I F W HUMAN RIGHTS STANDARDS Y S A W SYSCO SYY 18-Nov-09 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE NON-EMPLOYEE DIRECTOR STOCK PLAN Y I F W AMEND 2 Y I F W EXECUTIVE COMPENSATION Y I F W APPROVAL OF AUDITOR Y I F W COMPENSATION PRINCIPLES Y I F W HEALTH CARE REFORM Y S A W CATERPILLAR INC. CAT 7-Jun-10 ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W LONG-TERM INCENTIVE PLAN Y I F W DECLASSIFY THE BOARD OF DIRECTORS Y I F W SUPERMAJORITY VOTING Y I F W INDEPENDENT BOARD CHAIR Y S A W GLOBAL CORPORATE STANDARDS Y S A W SPECIAL SHAREOWNER MEETINGS Y S A W NATIONAL FUEL GAS CO. NFG 8-Mar-10 ELECTION OF DIRECTORS Y I F W RATIFY AUDITOR Y I F W APPROVE 2 Y I F W
